DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 25, the claim recites  “An optical frequency comb setup comprising a semiconductor cascade laser drivable by a laser driver, emitting a laser beam through an end facet of the semiconductor cascade laser with a frequency comb with at least two given individual emission frequencies, repetition frequency, carrier envelope offset frequency, wherein an external cavity is added outside of a cavity of the semiconductor cascade laser, comprising a reflective element with a mirror surface reflecting the given at least two individual emission frequencies being arranged in a relative distance (d) to the end facet (110) allowing to adapt repetition frequency (frep) and/or carrier envelope offset frequency (fceo) and/or the dispersion seen by the light in the optical frequency comb setup (1).”
a relative distance (d), repetition frequency (frep), carrier envelope offset frequency (fceo), or the optical frequency comb setup (1)) for the elements result in lack of antecedent – within claim 25 and/or its dependent claims (i.e. claims 26, 32 -  the relative distance,  claims 27, 30, 33, 39 - the distance, and claim 44 - a distance which depends on claim 25).  Thirdly, the language “…with a frequency comb with at least two given individual emission frequencies, repetition frequency, carrier envelope offset frequency,…” is unclear to the examiner (i.e. a frequency comb with at least two given individual emission frequencies; OR a frequency comb with at least two given individual emission frequencies such as repetition frequency and carrier envelope offset frequency; OR the frequency comb capable of providing different individual emission frequencies; etc.
For the purpose of examination it is assumed the distance similar to the relative distance, and the (…a frequency comb with at least two given individual emission frequencies…) can be any of the above.   It is recommend “;” is used separate ideas/concepts.
Claims 26-44 are also rejected for depending on rejected claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 25-27, 30-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kub et al. (US 2013/0121362).  
(Section [037- 039, 041, 057, 059-060] semiconductor cascade laser QCL electrical or optically pumped 150/152 to emit a beam or multibeams operation– implies the semiconductor cascade laser control by a driver/controller to emit a beam through the end facet; See also Fig 1, 3-14; Claim 28), emitting a laser beam through an end facet of the semiconductor cascade laser  with a frequency comb with at least two given individual emission frequencies, repetition frequency, carrier envelope offset frequency (Fig 1, 3-14: emitting a laser beam through an end facet 171 or 172; Section [002, 042, 059-060] with frequency comb with at least two frequencies/wavelengths), wherein an external cavity is added outside of a cavity of the semiconductor cascade laser(Section [003, 004, 060, 066, 087] an external cavity outside semiconductor cascade laser), comprising a reflective element with a mirror surface (Fig 1, 3-14: reflective element 110 and/or 120, mirror surfaces 112/122) reflecting the given at least two individual emission frequencies being arranged in a relative distance (d) to the end facet (110) allowing to adapt repetition frequency (frep) and/or carrier envelope offset frequency (fceo) and/or the dispersion seen by the light in the optical frequency comb setup (1) (Fig 1, 3-14; Section [004, 007, 038, 068] where cavity facet is adjustable).
With respect to claim 26, Kub et al. ‘362 discloses wherein the semiconductor cascade laser and/or the reflective element are arranged in a linear translation mechanism such that the relative distance between the end facet and the mirror surface is adjustable by either movement of the reflective element fixed by holding means or movement of the semiconductor cascade laser and the end facet in the direction of the laser beam in such a way, that elongation of the external cavity respectively the relative linear position of the reflective element to the end facet (Section [004, 038, 068] linear adjustable, mirror position-adjustable, implies there is a linear translation mechanism - such that the mirror/reflective element can be linearly translate).  Also it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routines skill in the art.  In this case, it is well-known to use a linear translation mechanism to translate end facet and/or mirror such that the elongation of the external cavity leads to change of wavelength/beam output.
With respect to claim 27, the claim further requires wherein the linear translation mechanism comprises a cascade laser mount and a mechanical actuator for coarse or fine adjustment of distance.  Kub et al. ‘362 did not explicitly state a mechanical actuator for coarse or fine adjustment of distance.  However, Kub et al. ‘362 did disclose the use of microelectronicmechanical system (MEMS) control within the cavity and position adjustable (Fig 1, 3-14; Section [004, 007, 038, 068]).  Therefore, it is within one skill in the art to recognize Kub et al. ‘362 having a mechanical actuator or use a well-known linear translation mechanism and/or actuator for distance adjustment, for the benefit affect the beam output.  Also it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routines skill in the art.  In this case, it is well-known to use controller to have coarse or fine adjustment of distance to achieve the desired frequency comb spectrum or wavelength output.
With respect to claim 30, the claim further requires wherein the linear translation mechanism comprises a cascade laser mount, an electromechanical actuator and a steering (Fig 1, 3-14; Section [004, 007, 038, 068]).  Therefore, it is within one skill in the art to recognize Kub et al. ‘362 having a mechanical actuator or use a well-known linear translation mechanism and/or actuator and steering electronic/controller for distance adjustment, for the benefit affect the beam output.  Also it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routines skill in the art.  In this case, it is well-known to use controller to have coarse or fine adjustment of distance to achieve the desired frequency comb spectrum or wavelength output.
With respect to claim 31, the claim further requires wherein the electromechanical actuator comprises a piezo element. Kub et al. ‘362 did not explicitly state as the above.  However, Kub et al. ‘362 did disclose the use of microelectronicmechanical system (MEMS) control within the cavity and position adjustable (Fig 1, 3-14; Section [004, 007, 038, 068]).  Therefore, it is within one skill in the art to recognize Kub et al. ‘362 having an electromechanical actuator or use a well-known piezo element for distance adjustment, for the benefit affect the beam output.  Also it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routines skill in the art.  In this case, it is well-known to use piezo element as electromechanical actuator to adjustment distance, for the benefit of achieving the desired frequency comb spectrum or wavelength output.
(Fig 1, 3-14; Section [004, 007, 038, 068] 171 or 172).  Therefore, it is within one skill in the art to recognize Kub et al. ‘362 having a MEMS or using known MEMS device operable by a steering electronics/controller to adjustment the distance, for the benefit affect the beam output.  Also it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routines skill in the art.  In this case, it is well-known to use MEMS and controller/a steering electronic to adjustment distance, for the benefit of achieving the desired frequency comb spectrum or wavelength output.
With respect to claim 33, the claim further requires where the distance between reflective element and the end facet is such that the optical path outside the semiconductor chip is smaller than the optical path inside the semiconductor chip, at most half the length of the semiconductor chip.  Kub et al. ‘362 did not explicitly state the above.  However, Kub et al. ‘362 did disclose the cavity and position adjustable (Fig 1, 3-14; Section [004, 007, 038, 068]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, the distance/length is adjustable to achieve the desired wavelength output.


With respect to claim 35, Kub et al. ‘362 discloses wherein the reflective element is partially reflective in the frequency range of the semiconductor cascade laser, allowing control of light fed back into the semiconductor cascade laser and/or exiting the external cavity (Section [020-032, 085] partial reflectivity).
With respect to claim 36, Kub et al. ‘362 discloses wherein the reflective element comprises at least one semiconducting material, in particular Gallium Arsenide, Silicon, indium phosphide or Germanium (Section [051] silicon face).
With respect to claim 37, Kub et al. ‘362 discloses wherein an additional coating layer or multilayer in form of a dielectric and/or metallic dispersive coating is provided on the mirror surface of the reflective element and/or the outside surface of the end facet and/or surfaces of beam shaping or dispersive elements placed between end facet and the reflective element, for dispersion compensation and frequency stabilization (Section [015, 038, 080, 087]).
With respect to claim 38, Kub et al. ‘362 discloses wherein the outside surface of the end facet and therewith the reflectivity of the laser facet is modified by optical facet coating, (Section [015] dielectric and mirror 120).
With respect to claim 39, the claim further requires where the distance between the reflective element and the end facet is most preferred between 5 microns and 100 microns.  Kub et al. ‘362 did not explicitly state the above.  However, Kub et al. ‘362 did disclose the cavity and position adjustable (Fig 1, 3-14; Section [004, 007, 038, 068]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, the distance is adjustable to achieve the desired wavelength output.
  With respect to claim 40, the claim further requires wherein beam shaping elements are placed in the external cavity, between the end facet and the reflective element in the optical path, comprising in particular at least one lens or a curved mirror.  Kub et al. ‘362 did not explicitly state the above.  However, Kub et al. ‘362 did discloses the use of different beam shaping elements such as prism, dispersive elements, lens or other optical components can be used  (Section [008, 015]).  Therefore, it is within one skill in the art recognize capable of using known such as one lens or a curved mirror to affect the beam output for its intended used (i.e. focusing, dispersing, or redirecting). 
With respect to claim 41, Kub et al. ‘362 discloses wherein in the external cavity at least one dispersive element is placed between the end facet and the mirror surface, in particular in form of a prism, a reflective grating, a phase grating or a multilayer element (Section [008, 015, 038, 086] prism, or reflective grating ).
(Section [059, 071, 080] used for measurement of gas molecules).
With respect to claim 42, Kub et al. ‘362 discloses an external cavity added to an end facet of at least one semiconductor cascade laser, comprising a reflective element with a mirror surface being arranged spaced apart in a distance to the end facet, wherein the external cavity is arranged in the optical frequency comb setup of claim 25 (Section [004, 045, 066, 085]; See claim 25).
Allowable Subject Matter
4.	Claims 28, 29, 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28:
wherein the mechanical actuator is able to move a sliding element, which movability is lockable by a blocking member, allowing to fix the position of the sliding element
	Claim 43:
wherein beside the external cavity at one side of the semiconductor cascade laser a second external cavity between a second end facet and a second reflective element on the opposite side of the external cavity is attached, wherein the laser beam for measurements with 
					COMMUNICATION
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Daiber et al. (US 6,763,047) shows and discloses an external cavity laser apparatus that use active thermal adjustment of an external laser cavity to minimize losses and provide wavelength stability and provide wavelength tuning (TITLE; Abstract; Fig 1-6; and respective Sections).
Musio et al. (US 8,179,930) shows and discloses phase control by active thermal adjustment in an external cavity laser to controlling the phase of the beam within the external cavity (TITLE; Abstract; Fig 2-8; and respective Sections).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828